PER CURIAM.
We have consolidated two interlocutory appeals by Roberts Realty of the Bahamas, Ltd., a foreign corporation that was the defendant in the trial court.
The interlocutory appeals are from orders which denied the defendant’s motion to dismiss and its motion for reconsideration.
The essence of the defendant’s argument for reversal is that the trial court was without jurisdiction of the subject matter of the suit.
We have reviewed the record and briefs and find that the trial court correctly denied both the motion to dismiss and its *417motion for reconsideration. The other points argued appear to be without sufficient merit to warrant reversal.
See § 682.02, Fla.Stat., F.S.A.; Pacific Mills v. Hillman Garment, Fla., 1956, 87 So.2d 599; Chapter 178, The Arbitration Clauses (Protocol) Act, § 2, Bahama Islands Statute Law, Revised Edition, 1965.
Affirmed.